Olivee, Chief Judge:
The appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) As defined in section 402 (a-f), Tariff Act of 1930, there is for the merchandise involved in this appeal no foreign, export or United States value, but the cost of production of the merchandise is the invoice value, as follows: Item No. 59.192.17 (U-1217), $5.35 each; item 59.193.18 (U-1218), $6.25 each; both net packed.
2) On this stipulation this case may be deemed to be submitted for decision.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice values, as follows: Item No. 59.192.17 (U-1217), $5.35 each; item 59.193.18 (U-1218), $6.25 each; both net packed.
Judgment will be entered accordingly.